DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on April 20 of 2022, has been entered.  Claims 1-23  have been amended.  Claim 24 has been cancelled.  No claim has been added.  Claims 1-23 are still pending in this application, with only claim 1 being independent.

Applicant’s amendment to the specification have overcome the objections detailed in sections 6-11 of the previous Office Action (mailed February 17, 2022).

Applicant’s amendment to the claims have overcome the objections and rejections under 35 USC 112, as detailed in sections 12-21 of the previous Office Action (mailed February 17, 2022).  Therefore, the cited objections and rejections have been withdrawn. 

Election/Restrictions
Independent claim 1 is allowable (see section 8 of the instant Office Action, below). The restriction requirement between the species of Figure 1 (reflective/refractive lens), Figure 3 (edge-lit light guide), and Figure 6 (end-lit light guide), as set forth in the Office action mailed on December 21 of 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  

Claims 13-17 and 19, directed to the lamp components including edge or end lighted light guides of Figures 3 and 6 (respectively), are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a lamp component including a light incident end, a light output end, a light directing portion configured to direct at least a portion of incident light towards the light output end, a housing configured to position the light incident end proximate a light source and including at least one translucent sidewall. The light directing portion is configured to reflect at least a portion of incident light towards the light output end to project a direct light output pattern, and to refract at least another portion of incident light towards the at least one translucent sidewall to project an indirect light pattern. The light directing portion is a first part and the housing is a second part, both parts having a constant cross section in a first direction.
While the use and advantages of lamp components for receiving incident light from a light source and projecting both direct and indirect light output patterns are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a lamp component reflecting incident light into a direct light output and refracting incident light into an indirect light output, such lamp component further including structurally defined housing and light directing portions having constant cross section in a first direction, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875